PER CURIAM
*702Juan Shepard ("Movant") appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief. The trial court found Movant guilty of two counts of forcible rape, in violation of Section 566.030 (RSMo. 1994 ). Movant was sentenced to two consecutive terms of life imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).